Case 2:16-cv-02942-DSF-KS Document 323 Filed 08/27/20 Page 1 of 2 Page ID #:5287




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     VANCOUVER ALUMNI ASSET            Master File No. 16-cv-2942 DSF
     HOLDINGS INC., Individually and (KSx)
     on Behalf of All Others Similarly
     Situated,                         ORDER RE LEAD PLAINTIFF’S
                                       UNOPPOSED MOTION FOR
           Plaintiffs,                 PRELIMINARY APPROVAL OF
                                       PROPOSED CLASS ACTION
                       v.              SETTLEMENT

     DAIMLER AG, DIETER
     ZETSCHE, BODO UEBBER, and
     THOMAS WEBER,

          Defendants.

     MARIA MUNRO, Individually and       Case No. 16-cv-3412 DSF (KSx)
     on Behalf of All Others Similarly
     Situated,

          Plaintiffs,

                        v.

     DAIMLER AG, DIETER
     ZETSCHE, BODO UEBBER, and
     THOMAS WEBER,

          Defendants.
Case 2:16-cv-02942-DSF-KS Document 323 Filed 08/27/20 Page 2 of 2 Page ID #:5288



        The Court has reviewed Lead Plaintiffs’ Response to the Court’s
     June 24, 2020 Order and will grant preliminary approval of the
     proposed class action settlement if the parties agree to the following
     changes:

        1. The cy pres recipient must be changed to one or both of the
           alternative entities identified in the Response.

        2. Lead Plaintiff must seek Court approval of Notice and
           Administration Expenses of greater than $340,000.

        3. Lead counsel must seek Court approval before ceasing
           distributions and making the cy pres donation unless the balance
           is below $20,000.

        4. The Court approves the original request for a $10.00 floor for
           prorated payments.

            In addition, Lead Plaintiff’s counsel is to add to the end of
     paragraph 37 of the Notice that no one should contact the Court. The
     reference in paragraph 45 to visiting the Court to review the documents
     filed in the case should be removed. The Court is not presently open to
     the public. The reference to “Question 17 below” appears to be an
     error.

        The parties are to provide appropriate documentation of the above
     changes and a proposed date for the Settlement Hearing.



        IT IS SO ORDERED.



     Date: August 27, 2020                ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                         2
